
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


Dr. Mario Lupi
Notary Public in Rome
00195 ROME—Tel. 3223406—3223633
Via Marcello Prestinari, 13
Fax 3223528

REPERTORY No. 36400   File No. 8412

"RESEARCH AGREEMENT"

        PURSUANT TO ART. 12(1) LAW No. 46—17 FEBRUARY 1982, CONCERNING "SUPPORT
MEASURES FOR THE ECONOMIC AREAS OF STRATEGIC IMPORTANCE FOR THE NATION" AND TO
ART. 11, LAW NO. 451—19 JULY 1994

THE REPUBLIC OF ITALY

        In the year one thousand-nine hundred and ninety-eight, on the fourth
day of the month of December, 4 December 1998 in Rome, in the secondary
registered offices of "SAN PAOLO—IMI S.p.A." in Viale dell'Arte No. 25, in front
of me, Dr. Mario Lupi, Notary Public in Rome, office in Via Marcello Prestinari
No. 13, registered in the Board of United Notary Districts of Rome, Velletri and
Civitavecchia, the following persons are in attendance

•VINCENZO LINARDI, born at Pietrapertosa (PZ) on 10 January 1945, engineer, with
his professional address in Rome, Viale dell'Arte No. 25, in his capacity as
Vice-Director, hereby representing "Istituto Bancario San Paolo di
Torino—Istituto Mobiliare Italiano Società per Azioni", "SAN PAOLO—IMI S.p.A.",
(a Bank resulting from the merger of the Istituto Mobiliare Italiano S.p.A. with
and into the Istituto Bancario San Paolo di Torino S.p.A., effected through the
public deed under the seal of Notary Public Ettore Morone, in Turin on 12
October 1998, Rep. No. 84467), parent company of the SAN PAOLO—IMI banking
group, registered in the Register of Banking Groups under No. 1025.6, having its
registered office in Turin, Piazza San Carlo No. 156 and secondary registered
offices with permanent representation in Rome, Viale dell'Arte No. 25, share
capital ITL 8,413,109,688,000.- wholly paid-in, registered in the Trade Register
of Turin under No. 4382/91 (Law-Court of Turin) and registered in the Register
of Banks under No. 5084.9.0, member of the "Interbank Fund of Deposit
Protection", tax-payer's code number 06210280019, who declares to act
(i) pursuant to the resolution of the Board of Directors of the merged company
IMI S.p.A. dated 30 April 1998, a copy of which has been extracted from the
minute-book of the Board of Directors and certified by by Gennaro Mariconda,
Notary Public in Rome, on 21 May 1998, Rep. No. 35697, and is enclosed herewith
under Exhibit "A", (ii) pursuant to the deed under the hand and seal of Gennaro
Mariconda, Notary Public in Rome on 21 May 1998, Rep. No. 35698, registered in
the Public Register of Rome on 22 May 1998 and a certified copy whereof,
delivered on 22 May 1998, is enclosed herewith under Exhibit "A", and
(iii) pursuant to the deed under my hand and seal dated 11 June 1998, Rep.
No. 35925/8279, registered in the Public Register of Rome, on 16 June 1998,
Series 1/E, and by virtue of the mentioned deed of merger under the hand and
seal of Ettore Morone, Notary Public in Turin dated 12 October 1998, Rep.
No. 84467.

--------------------------------------------------------------------------------

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

• LORENZETTI ROLANDO, born in Florence on 15 February 1953, researcher, residing
for his office at the Company mentioned here below, who is present as
representative, in his capacity as Special Attorney of the Company:

•"BIOSEARCH ITALIA S.p.A.", with registered office and fiscal domicile in Milan,
Via Terraggio No. 17, share capital ITL 17,388,451,000.-, paid-in for ITL
11,6000,000,000.—registered in the Trade Register under
No. 1523129/1996—Law-Court of Milan, tax-payer's code number 11922440158,
registered in the "National Research Register", code 50181F67, pursuant to the
powers granted to him under the Special Notarized Power of Attorney, under the
seal of Alessio Michele Chiambretti, Notary Public in Saronno on 3
December 1998, Rep. No. 167360, the original whereof is enclosed herewith under
Exhibit "A", being an essential and substantial part of this deed.

The above-mentioned Special Power of Attorney has been granted to Mr. Lorenzetti
Rolando by the Managing Director of the above mentioned Company, Mr. Quarta
Claudio, born in Lecce on 10 January 1955, having his professional address at
the registered office of above-mentioned Company, pursuant to the powers granted
to Mr. Quarta through the resolution of the Board of Directors dated 8
January 1997, a copy of which has been extracted from the minute-book of the
Board of Directors and certified by the same Notary Public in Saronno, Alessio
Michele Chiambretti, on 3 December 1998, Rep. No. 167359, and is enclosed
herewith under Exhibit "A" with the above-mentioned Special Power of Attorney
and, furthermore, pursuant to the resolution of the Board of Directors dated 19
October 1998, an extract whereof by Alessio Michele Chiambretti di Saronno,
Notary Public, dated 4 November 1998, Rep. No. 167042, is enclosed herewith
under Exhibit "B" and is an essential and substantial part of this deed.

        The persons in attendance, whose personal identity I, Notary, have
certified, by mutual agreement and with my consent waive to the assistance of
witnesses,

WHEREAS

        a)    The agreement is executed pursuant to the provisions of Law No. 46
dated 17 February 1982, Law No. 67 dated 11 March 1988 and Law No. 451 dated 19
July 1994, which the Parties are obliged to respect, including those parts that
are not provided by this agreement;

        b)    By decree No. 1060 dated 15 September 1998, issued by the Ministry
of University and Scientific and Technological Research, which is enclosed
herewith as Exhibit "C", duly undersigned by the Parties and by myself, Notary
Public, being essential and substantial part of this deed, "BIOSEARCH ITALIA
S.p.A.", with registered office in Milan (hereinafter "contracting party") has
been committed to carryout the activities relating to the Project ref. No. 3932;

        c)     "SAN PAOLO—IMI S.p.A., in the execution of this deed, acts upon
request and on behalf of the Ministry of University and Scientific and
Technological Research, according to art. 9 of the above-mentioned Law
No. 46/82, and not on its own, and within the limits provided of art. 1387 and
1388 of the Italian Civil Code and that therefore, every time this deed mentions
SAN PAOLO—IMI S.p.A, it is understood that it takes part in it in the
above-mentioned capacity;

        d)    The credits arising from this agreement are guaranteed by a
general lien, pursuant to art. 6(6) of Law Decree No. 32 dated 8 February 1995,
as amended by Law No. 104 dated 7 April 1995, as well as by a bank guarantee, as
further specified in art. 4 below.

        Considering the above, the Parties approve of the above-mentioned
premises and agree and stipulate as follows:

ARTICLE 1

        SAN PAOLO—IMI S.p.A., upon request of the Ministry of University and
Scientific and Technological Research, as stated under Recital c) above, draws
up an agreement with the "contracting

--------------------------------------------------------------------------------


party", which accepts, at the terms and conditions specified herein below, to
carry out activities relating to Research Project ref. No. 3932, named
"Research, Characterisation and Development of new Antibiotics" aimed at the
achievement of the targets mentioned in the special Technical Specifications,
which are enclosed herewith as Exhibit "D", duly signed by the Parties and by
myself, Notary Public, being an essential and substantial part of this deed.

        The operating methods of the research and development activities have
been established in the above-mentioned Technical Specifications, which also
mention the name of the person in charge of the scientific management of the
research and development activities.

ARTICLE 2

        The targets of the research and development activities, which are the
purpose of this agreement, will have to be pursued according to the procedures,
time schedules and stages of progress mentioned in the special Technical
Specifications.

        In case it is required by exceptional circumstances, and if the Ministry
of University and Scientific and Technological Research, in the fulfilment of
his control functions on the implementation of the agreement so requests, or,
upon authorization received by the same, the terms and condition of this
agreement mentioned in the first paragraph may be amended, in compliance with
the conditions and within the limits provided by the Technical Specifications.

        Furthermore, any requests to extend the term for the execution of the
scheduled activities (as established in Decree dated 15 September 1998 No. 1060)
must be submitted to SAN PAOLO—IMI S.p.A. and to the Ministry of University and
Scientific and Technological Research, and must be authorised by the latter.

ARTICLE 3

        The maximum amount that may be financed for the research activities, as
a share in the costs, is ITL [*]- ([*] Italian Lira), and, however, may not
exceed the amount calculated by applying the percentages provided by the table
contained in art. 1 of the Technical Specifications to the costs that are
considered as acceptable, adequate and pertinent,.

        The maximum amount that may be financed for training activities is ITL
[*]- ([*]Italian Liras) and however may not exceed the cost considered as
acceptable, adequate and pertinent, to be paid upon achievement of the targets
mentioned in the Technical Specifications and according to the procedures, terms
and principles provided for in the above-mentioned Technical Specifications and
enclosures thereto.

        With respect to the financial engagement to be supported by the
contracting party for the arrangement of the planned activities, an amount of
ITL [*].- ([*]) will be paid in advance.

        In case of default by the contracting party in performing the
obligations under this agreement, the amount paid in advance shall be returned,
increased by interest by the application of the official interest rate and
according to the procedures mentioned under articles 35 and 36 of Presidential
Decree No. 1063 dated 16 July 1962 and further additions and amendments.

        The amount to be financed will be fully paid upon fulfilment of all the
obligations provided by the Technical Specifications.

        (In case of the achievement of unexpected intermediate results, suitable
of different utilisations than the ones which are the purpose of the agreement,
the contracting party is obliged to immediately inform the Ministry of
University and Scientific and Technological Research, who, after consulting the
committee as provided for under art. 7 of Law No. 46/82, may decide upon the
acquisition of such results, against payment of a consideration, and request SAN
PAOLO—IMI S.p.A. to execute an integrative deed to this agreement.)

--------------------------------------------------------------------------------


        The text between brackets is not applied for purposes of art.
7(paragraph 5) of Ministerial Decree No. 954 dated 8 August 1997.

ARTICLE 4

        With reference to the provisions of Recital d) above, it is formally
acknowledged that on 11 November 1998 the Cassa di Risparmio di Parma e Piacenza
S.p.A. has issued the bank guarantee, No. 78698, for ITL [*].- ([*])
guaranteeing the timely fulfilment by "BIOSEARCH ITALIA S.p.A.", registered
office in Milan, of all the obligations under this agreement.

        The value of the guarantee is equal to the amount paid in advance
mentioned in article 3 above, increased by the interest calculated according to
the third paragraph of the same article, applied to each year of part of year of
duration of this agreement.

ARTICLE 5

        The price adjustment is not applicable pursuant to Law No. 498 dated 23
December 1992 "Urgent Interventions in Public Finance", published in Official
Gazette No. 304 on 29 December 1992.

ARTICLE 6

        SAN PAOLO—IMI S.p.A. will provide for payment in advance of the amount
within 60 (sixty) days from execution of the agreement. Any partial payments, as
provided by the Technical Specifications, shall be made within 30 (thirty) days
from examination and acceptance by the Ministry of University and Scientific and
Technological Research of all the documents mentioned in the Technical
Specifications, point 3. Full payment will have to be made within 90 (ninety)
days from examination and acceptance of the [*] and of all the documents
mentioned in the Technical Specifications.

        In case the term mentioned in the above paragraph is not respected, the
contracting party has a right to compensation of interests on the due amounts,
at the interest rate and according to the procedures mentioned in articles 35
and 36 of Presidential Decree No. 1063 dated 16 July 1962 and further
integrations and amendments, unless the delay depends on acts of the contracting
party itself, or the payment has been suspended as a consequence of impediments
notified by third parties or other governments.

        Following the [*], the Ministry of University and Scientific and
Technological Research appoints a commission that, with prior notice to the
contracting party, proceeds to the final examination visit and drafts the
relevant minutes, as well as a special certification for the activities
regularly carried out.

ARTICLE 7

        The contracting party is obliged to allow, according to art. 11(1), of
Law No. 46 dated 17 February 1982, control of the state of the art with respect
to the activities which are the purpose of this agreement, through examination
of the targets achieved and the costs incurred.

        The contracting party is further obliged to make available its financial
statements and any other accounting document relating to the activities being
the purpose of this agreement.

ARTICLE 8

        The contracting party is obliged to propose any changes that shall be
deemed as necessary or appropriate for the achievement of the best results in
the context of the research and development activities.

        In such case, changes may be introduced in the Project, according to the
procedures provided by last paragraph of art. 3, provided that the purposes of
the research and/or development activities are kept unchanged. Should such
changes cause a change also in the order prices, prices, an appendix to the main
agreement will be executed between the parties, which shall include also such
cost changes.

--------------------------------------------------------------------------------


        Default in the performance of the obligations provided by the above
paragraphs shall cause the termination of the agreement, save the right to claim
damages.

ARTICLE 9

        Following the six-month reports, sent by the Company according to the
Technical Specifications or following the controls carried out according to Law
No. 46/82, in the event that the activities are not being carried out according
to the conditions established in the Technical Specifications and in a diligent
manner, SAN PAOLO—IMI S.p.A., according to the instructions of the Ministry of
University and Scientific and Technological Research, will fix an adequate term
for the contracting party to comply with such conditions. Should this term
expire without compliance by the contracting party, the agreement will be
considered terminated, save for the public administration's right to claim
damages.

ARTICLE 10

        In case the chance of success of the research and/or development
activities results to be reduced or non-existing, during the execution of such
activities, provided that this has not been caused by the contracting party, the
agreement may be terminated at any moment at the request of the Ministry of
University and Scientific and Technological Research, after consulting the
committee created pursuant to art. 7 of Law No. 46/82.

        Payment is then due over the portion of activities already carried out,
the amount of which will have to be calculated "in proportion", according to the
principles mentioned in the Technical Specifications and subject to examination
and acceptance by the Ministry of University and Scientific and Technological
Research.

ARTICLE 11

        (If the contracting party, during the course of execution of the
research activities and at the end of such activities, [*].

        The [*], according to the national and international laws and
regulations assuring the best protection of industrial property rights.

        Default in performing the above-mentioned obligations will entitle the
Ministry of University and Scientific and Technological Research to request SAN
PAOLO—IMI S.p.A. to proceed to cancellation of the agreement, except the right
to claim further damages.

        [*]

        The text between brackets cannot be applied according to art. 7(5) of
Ministerial Decree No. 954 dated 8 August 1997).

ARTICLE 12

        The contracting party, always provided its exclusive responsibility, may
entrust third parties with the execution of part of the research and development
activities, subject to the authorisation of the Ministry of University and
Scientific and Technological Research.

        In case the contracting party entrusts third parties with even part of
said activities without the above-mentioned authorisation, this will entitle the
Ministry of University and Scientific and Technological Research to terminate of
the agreement, except the right to claim further damages.

ARTICLE 13

        (The contracting party is obliged to keep strictly confidential all the
information, knowledge, documents and prototypes, that the contracting party may
become acknowledge or which have been communicated through the performance of
this agreement.

--------------------------------------------------------------------------------


        The contracting party is further obliged not to spread to the public the
partial or final results under this agreement.

        In the case of non-fulfilment of the above-mentioned obligations, the
Ministry of University and Scientific and Technological Research is entitled to
request SAN PAOLO—IMI S.p.A. to terminate the agreement, save the right to claim
further damages.

        The text between brackets cannot be applied according to art. 7(5) of
Ministerial Decree No. 954 dated 8 August 1997).

ARTICLE 14

        The contracting party undertakes not to carry out, for the entire
validity period of this agreement, research and development activities on behalf
of third parties having the same subject matter of, or in any way relating to
the project mentioned in the Technical Specifications.

        The contracting party further undertakes not to apply for facilitated
financing with national or international bodies for carrying out the same
project.

        In case of non-fulfilment of the above-mentioned obligation, the
Ministry of University and Scientific and Technological Research is entitled to
request SAN PAOLO—IMI S.p.A. to terminate the agreement, save the right to claim
further damages.

ARTICLE 15

        The results, knowledge and patents deriving from the performance of the
activities that are the purpose of this agreement, are subject to the conditions
described in the Technical Specifications.

ARTICLE 16

        Except for cases that have already been expressly mentioned, as well as,
in any case, in cases of non-fulfilment of the obligations of the contracting
party as under articles 7, 8, 9, 11, 12, 13 and 14 and those provided by law,
the agreement may be terminated also in the following cases:

        a)    If, following the submission of the documents or the examination
made, if the research and development activities [*] agreed upon between
parties;

        b)    If the [*] are [*] with the provisions [*] and any integrative
agreements;

        c)     If the contracting party does not possess or has ceased to
possess full capacity, is subject to a liquidation procedure, or has, in any
case, ceased or changed its activities or has been submitted to bankruptcy or
other bankruptcy proceedings;

        d)    If the contracting party does not timely reimburse all of its
possible tax burdens and expenses, in any case depending on this agreement;

        e)    In the case of a [*] of the contracting party and [*] and/or in
the [*] of the [*];

        f)     In the case a transformation or merger of the contracting party
with and into another company results to be potentially prejudicial to the
execution of the activities;

        g)     If the contracting party has not used [*] for obtaining and
maintaining complete insurance coverage, including accident insurance, for the
staff members involved in the development activities.

        The termination of the agreement will give rise to the obligation of the
contracting party to return the amount paid in advance increased by the accrued
interest, to the extent so provided by the third paragraph of art. 3 of this
agreement, except, however, the right to claim further damages.

--------------------------------------------------------------------------------

ARTICLE 17

        The parties elect domicile as follows:

•the "Istituto Bancario San Paolo di Torino—Istituto Mobiliare Italiano Società
per Azioni", at its own secondaryoffices in Viale dell'Arte No. 25—EUR;

•"BIOSEARCH ITALIA S.p.A." at its own registered office in Milan, Via Terraggio
No. 17;

        In the absence thereof, all parties elect domicile at the Municipality
of their respective towns.

ARTICLE 18

        All expenses concerning and arising from this agreement, including those
relating to one authenticated copy and three original copies for SAN PAOLO—IMI
S.p.A. and, in general, any expenses or burdens, including tax burdens, that SAN
PAOLO—IMI S.p.A. should, now or in the future, incur under or in relation to
this deed or its execution or extinction, are to the charge of the "contracting
party", which undertakes to hold SAN PAOLO—IMI S.p.A. at any time harmless and
relieved from liability, while it is expressly agreed upon between the parties
that non-compliance with the obligations of this article will give SAN PAOLO—IMI
S.p.A. the right to consider this deed terminated.

        This deed and all provisions, acts and formalities relating to its
execution and extinction enjoy the fiscal treatment provided by Presidential
Decree No. 601 dated 29 September 1973.

        The persons in attendance relieve me from reading the enclosures and
declare to know them well.

        As requested, I, Notary Public, have received this deed, as drafted by a
person trusted by me with mechanical means, in accordance with the law, and with
the additions by my personal handwriting,on five sheets, sixteen pages of which
are fully written and part of the seventeenth and read by myself to those in
attendance. Such persons, on my request, have acknowledged it and declared it to
be in compliance with their will.

        SIGNED: VINCENZO LINARDI—RODOLFO LORENZETTI—MARIO LUPI, NOTARY PUBLIC.

--------------------------------------------------------------------------------



Exhibit A

SPECIAL POWER OF ATTORNEY


        [*]


BIOTECH ITALIA S.P.A.

MINUTES OF THE BOARD OF DIRECTORS' MEETING


        [*]

--------------------------------------------------------------------------------



Exhibit B

MINUTES OF THE BOARD OF DIRECTORS' MEETING


        [*]

--------------------------------------------------------------------------------



Exhibit C


36400/8412   DOC. 011098
FILE No. 040719
Ministry of University Affairs and
Scientific and
Technological Research
D.S.P.A.R.—Office III
 
REGISTERED LETTER WITH RETURN RECEIPT
25 SEPT. 1998
  
To:
Istituto Mobiliare Italiano S.p.A. No. 6950
Response to Sheet of         
No.               Applied Research Service
Viale dell'Arte 25
00144 ROME
 
 
To:
Biosearch Italia S.p.A.
Via R. Lepetit, 34
21040 Gerenzano (VA)


Summary of Resolution

        Subject: Research project presented under the provisions of article 11
of Law 451/94. Research contract with Biosearch Italia S.p.A.—Milan regarding
the project "Research, characterisation and development of new antibiotics".

—Transmission of ministerial decree of assignment plus related technical
specifications.

Project reference no. 3932.

        With regard to Ministerial Decree no. 533 Ric. of 1 June 1998 concerning
the approval of projects for the purpose of assigning research and/or training
contracts, when the projects have been presented under the provisions of
article 11 of Law 451/94, notification is given with the present that, following
performance of the necessary technical and administrative activities, and in
light of the outcome of the control of the prerequisites, as per Law no. 55 of
19 March 1990, plus subsequent additions and modifications, it has been ruled
with an administrative decree issued on 15 September 1998 that assignment shall
be made to Biosearch Italia S.p.A. Milan of the research contract regarding the
"Research, characterisation and development of new antibiotics" for a total
amount of 32.37 billion Lire, not including VAT (which is allocated into
research activities and training activities), with maximum funding by the
Ministry set at 20.622 billion Lire (which is allocated into research and
training activities), as indicated in the attached technical specifications
chart.

        In light of the above, the aforementioned administrative decree of
assignment is transmitted, together with the related technical specifications,
and, under the provisions of the second paragraph of article 9 of Law no. 46 of
17 February 1982, the Istituto Mobiliare Italiano S.p.A. is asked to sign the
aforementioned research contract with Biosearch Italia S.p.A.—Milan, in
accordance with the further provisions contained in the attached measure.

        It will be the responsibility of the Istituto Mobiliare Italiano S.p.A.
to supplement the technical specifications with the document containing the
criteria used to calculate, charge and document the costs.

        To this end, the contracting party is asked to present the necessary
additional documentation to the Istituto Mobiliare Italiano S.p.A., based on the
instructions supplied by the latter, and far enough in advance to permit the
signing of the contract within the stipulated deadline.

        In consideration of the confidentiality of the subject matter, the
Istituto Mobiliare Italiano S.p.A., for the purpose of making public
registration of the act, shall include as an annex to the standard agreement an
extracted form of the technical specifications, omitting, under point 1,
paragraphs 1.2, 1.3, 1.5 and 1.6, plus all the references found on the tables
and identified with special codes; under

--------------------------------------------------------------------------------


point 5, the names of the individual objects; under point 9, an indication of
the activities performed by third-party contractors and the names of the
individual objectives.

        In the course of the contractual relationship, the Istituto Mobiliare
Italiano S.p.A. shall also be called on to collaborate with the Ministry and
with its experts in the performance of control activities.

Department for the Development and
Reinforcement of Research Activities
Manager of Office III
(Mr. Luciano Criscuoli)—signature

--------------------------------------------------------------------------------




Ministry of University Affairs and of Scientific And Technological Research


Department for the Development and Reinforcement of Research Activities

FILE No. 1060 RIC.

THE DIRECTOR OF THE DEPARTMENT FOR THE DEVELOPMENT AND REINFORCEMENT OF RESEARCH
ACTIVITIES

        IN LIGHT of Law no. 168 of 9 May 1989: "Establishment of the Ministry of
University Affairs and Scientific and Technological Research";

        IN LIGHT of Law no. 46 of 17 February 1982: "Initiatives for sectors of
the economy of national importance";

        IN LIGHT of art. 11 of Law no. 451, the measure that converted
Legislative Decree no. 299 of 16 May 1994 into law, calling for the Minister of
University Affairs and of Scientific and Technological Research, acting no
concert with the Minister of Labour and Social Security, to promote initiatives
involving research and the training and qualification of human resources sop as
to meet the needs of production activities, with a specific function being to
support processes of development for small and medium-size enterprises;

        IN LIGHT of the Ministry's own decree of 20 February 1996, issued in
concert with the Minster of Labour and Social Security, published in the
Official Gazette, issue no. 131 of 6 June 1994, regarding the criteria for the
implementation of the initiatives referred to in the aforementioned article 11
of Law no. 451/94;

        IN LIGHT of the Ministry's own decree issued on 23 December 1996,
published in the Official Gazette, issue no. 6 of 28 February 1997 and regarding
the procedures for the granting of the financing earmarked for the
aforementioned efforts.

        HAVING RECEIVED the conclusions of the background evaluations, according
to the procedures contemplated under the aforementioned Ministerial Decree of 23
December 1996;

        IN LIGHT of decree no. 533Ric. of 1 June 1998, in which the Minister of
University Affairs and of Scientific and Technological Research, under the
provisions of article 1, paragraph 8, of the Ministerial Decree of 23
December 1996, approved the research and/or training projects indicated therein;

        HAVING RECEIVED the results of the background evaluation regarding the
project of Biosearch Italia S.p.A.—Milan: "Research, characterisation and
development of new antibiotics" (Ref. 3932);

        IN LIGHT of article 1, paragraph 10, of the aforementioned decree,
which, with regard to the projects received and selected according to the
procedures indicated therein, calls for the Director of the pertinent department
to proceed, through the issue of a decree, to assign the contracts to the
related parties meant to execute them;

        IN LIGHT of the agreement between the Ministry of University Affairs and
Scientific and Technical Research and the Istituto Mobiliare Italiano S.p.A.
regarding the management of the special fund for applied research signed on the
date of 12 November 1990, approved and implemented under a decree issued by the
Ministry on 15 December 1990 and registered with the State Audit Court on 22
January 1991;

        IN LIGHT of the European-Community measure on state aid to research and
development, no. 96/C4506, published in the Official Gazette of the European
Community on 17 February 1996, issue no. C45/C;

        IN LIGHT of the European-Community measure on aid to small and
medium-size enterprises, no. 96/C 213/04, published in the Official Gazette of
the European Community on 23 July 1996, issue no. C213/4;

        IN LIGHT of articles 1387 and 1388 of the Civil Code;

--------------------------------------------------------------------------------


        IN LIGHT of the certification issued by the Prefect's Office under the
provisions of Legislative Decree no. 490/94, plus subsequent additions and
modifications;


DECREES

Art. 1


        1.     The company Biosearch Italia S.p.A.—Milan is assigned to perform,
under a research and training contract to be signed within 60 days of the date
of the present decree, the activities indicated in Ref. 3932 "Research,
characterisation and development of new antibiotics", for a maximum authorised
cost of 32.37 billion Lire, not including VAT, which is allocated into research
and training activities, with the activities to be developed over a time period
of 36 months.

        2.     The above maximum amount is allocated into research and training
activities, based on the procedures stipulated under the following articles and
in the attached technical specifications.


Art. 2


        1.     The Istituto Mobiliare Italiano S.p.A. shall see to it, under the
provisions of article 1, paragraph 11, of the ministerial Decree of 23
December 1996, that the related research contract is signed;

        2.     The Contract and the technical specifications, which are attached
to the present decree, having been drawn up in accordance with the general
outlines approved under the Ministerial Decrees of 27 July 1983 and 21
December 1984, plus subsequent modifications and additions, govern, based on the
points stipulated in article 1 above, the research and training activities.


Art. 3


        1.     The Istituto Mobiliare Italiano S.p.A. controls that the
contacting party is in possession of its full capacities, both legal and
operational, and, in the event that a portion of the contractual activities is
assigned to third parties, it controls the validity and effectiveness of the
declarations of exemption from responsibility issued by the latter, if necessary
by requesting to examine appropriate documentation.

        2.     Any negative outcome of the abovementioned controls is
communicated forthwith to the Ministry of University Affairs and Scientific and
Technological Research for the taking of subsequent decisions.


Art. 4


        1.     The Istituto Mobiliare Italiano S.p.A. sees to it that the
research contract is signed not in its own name and within the limits of
articles 1387 and 1388 of the Civil Code.

        2.     Management of the contract does not commit—in accordance with the
agreement cited in the introductory points as well—Istituto Mobiliare Italiano
S.p.A. to assume any financial responsibility, except in cases of failure to
observe due diligence as the agent.

        3.     In response to written instructions from the Ministry of
University Affairs and Scientific and Technological Research, the Istituto
Mobiliare Italiano S.p.A. draws up whatever supplementary acts to the research
contract are considered necessary.

        4.     Following the signing of each act, the Istituto Mobiliare
Italiano S.p.A. transmits to the Ministry of University Affairs and Scientific
and Technological Research a copy of the document.


Art. 5


        1.     The Istituto Mobiliare Italiano S.p.A. is responsible fore
ensuring that the contracting party validly undertakes the obligations
contemplated under the contract, as well as any supplementary acts,

--------------------------------------------------------------------------------

meaning that it is not responsible for breaches of contract traceable to the
contracting party, nor for failure to achieve the objective set.

        2.     The Istituto Mobiliare Italiano S.p.A. notifies the Ministry of
University Affairs and Scientific and Technical Research forthwith of any
unforeseen acts or facts that may have an effect on the validity, proper
execution or proper fulfilment of the contractual relationship.

        3.     The Istituto Mobiliare Italiano S.p.A. notifies the Ministry of
University Affairs and Scientific and Technical Research forthwith of any
violations of the contractual obligations of which it obtains knowledge, for the
taking of subsequent decisions by the Ministry of University Affairs and
Scientific and Technical Research regarding any measures that may be held
opportune.


Art. 6


        1.     The Istituto Mobiliare Italiano S.p.A. requests from the Ministry
of University Affairs and Scientific and Technical Research that a portion of
the funding allocated under the laws currently be made available, based on the
contractual commitments.

        2.     In the event that a delay in the supply of the funds requested
makes it impossible to satisfy the aforementioned commitments within the
stipulated time period, then the provisions of article 6, paragraph four, of the
contract are applied.


Art. 7


        1.     For all points not expressly contemplated or negotiated in the
contract, the technical specifications or any supplementary documents, the
Istituto Mobiliare Italiano S.p.A. shall act according to the decisions of the
Ministry of University Affairs and Scientific and Technical Research.


Art. 8


        1.     A copy of the present decree and the related annex, whose
original is kept on file at the Ministry, is transmitted to the contracting
parties by means of a registered letter with return receipt, or by direct
delivery with the issue of a receipt, for the formalities contemplated under the
above articles.

Rome, 15 September 1998

THE DIRECTOR OF THE DEPARTMENT
(Prof. Paolo Maria Fasella)—signature

--------------------------------------------------------------------------------




Exhibit D

Technical Specifications


        Pursuant to Article 9(1) and (2) and in compliance with article 11,
second paragraph of law n. 46/86 and with the scheme of agreement, drafted
pursuant to article 12 of Law n. 46/1982, and published through Ministerial
Decree 27.7.1983 in the Official Gazette n. 215/83, the technical specifications
are attached to the Agreement. The technical specifications include provisions
relating to the following: Identification and description of the research and
training activities; General target of the research activities; Specific targets
of the research activities; Activities provided in the research lines; Timeline
and considerations; General target of the training activities; Specific targets
of the training activities; Other provisions; Officers in charge with the
research and training activities; Documentation and modalities for the
achievement of the contractual targets; Control activities and six-month report;
Contractual amounts and modalities of payment; Method of evaluation of the
"price adjustments"; Guarantees; Amendments to the conditions to implement the
research and training activities; Assignment to third parties of part of the
activities of research and training; Amendments to the participations into
consortia and research companies; Ownership of the results; Intellectual
Property protection; Assignment of the right to use the results; Confidentiality
undertakings; Methods for the use the results; Correspondence; Starting date;
Expenses of the agreement; and Competent Court.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



Exhibit A SPECIAL POWER OF ATTORNEY
BIOTECH ITALIA S.P.A. MINUTES OF THE BOARD OF DIRECTORS' MEETING
Exhibit B MINUTES OF THE BOARD OF DIRECTORS' MEETING
Exhibit C
Ministry of University Affairs and of Scientific And Technological Research
DECREES Art. 1
Art. 2
Art. 3
Art. 4
Art. 5
Art. 6
Art. 7
Art. 8
Exhibit D Technical Specifications
